Per Curiam.
We think that under the circumstances presented on the papers on appeal the attorneys (appellants) would have a lien upon the amounts received by, or payable to, the respondents at the rate of the pension allowances granted by “ Special Order No. 36,” and that, therefore, it was improper to vacate their notice of lien.
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion denied.